 



Exhibit 10.20
FIRST AMENDMENT
OF THE
AMENDED AND RESTATED
MONEYGRAM INTERNATIONAL, INC.
EXECUTIVE SEVERANCE PLAN (TIER I)
1. Section 5(e) of the Amended and Restated MoneyGram International, Inc.
Executive Severance Plan (Tier I) (the “Tier I Plan”) is hereby deleted and
shall have no further force or effect.
2. Section 6 of the Tier I Plan is hereby amended and restated, in its entirety,
as follows:
     6. ELIGIBILITY FOR BENEFITS: Benefits as described in Section 7 shall be
provided in the event the Executive incurs a Separation from Service with the
Corporation and its subsidiaries:
     (a) Involuntarily by the Corporation or the applicable subsidiaries without
Cause (a “Without Cause Separation”); or
     (b) By the Executive for Good Reason (a “Good Reason Separation”);
provided that either such termination occurs within twenty-four months after a
Change of Control; and provided, further, that in no event shall a separation as
a consequence of an Executive’s death, disability, or Retirement (as defined in
the next sentence) entitle the Executive to benefits under this Plan.
“Retirement” shall mean the Executive’s voluntary retirement at or after his
normal retirement date under the Corporation’s or a subsidiary’s retirement plan
or, if the Executive does not participate in any such plan that provides for a
normal retirement date, at or after age 65.
3. Section 7(a)(i) of the Tier I Plan, following the phrase “multiplied by”, is
hereby amended and restated, in its entirety, as follows:
     (i) Three times a fraction, the numerator of which is 36 minus the number
of full months from the date of the Change of Control through the last day of
the Executive’s employment, and the denominator of which is 36.
5. Section 7(a)(ii) of the Tier I Plan, following the phrase “Separation, or”,
is hereby deleted and shall have no further force or effect.
6. Section 7(b)(i) of the Tier I Plan is hereby amended and restated, in its
entirety, as follows:
     (i) Severance Period. For purposes of this Section, “Severance Period”
means three years times a fraction, the numerator of which is 36 minus the
number of full months from the date of the Change of Control through the last
day of the Executive’s employment, and the denominator of which is 36, from the
date of separation (or until his death or normal retirement date, whichever is
sooner).

 



--------------------------------------------------------------------------------



 



7. Section 15 of the Tier I Plan is hereby amended and restated, in its
entirety, as follows:
     15. AMENDMENT AND TERMINATION: This Plan may be amended or terminated by
action of the Board. This Plan shall terminate with respect to an Executive if
the Chief Executive Officer of the Corporation determines that the Executive is
no longer a key executive to be provided a severance agreement and so notifies
the Executive by certified mail at least 30 days before participation in this
Plan shall cease. Notwithstanding the foregoing, no such amendment, termination
or determination adverse in any manner to any Executive may be made (and if
made, shall have no effect) on or following the “Closing Date”, as that term is
defined in the Amended and Restated Purchase Agreement among the Corporation and
certain Investors dated March 16, 2008, without the express written consent of
such Executive.
8. Except as herein expressly amended, the Tier I Plan shall continue in full
force and effect.

2